



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s.15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. C.S., 2012
    ONCA 403

DATE: 20120613

DOCKET: C52956

Gillese, Epstein and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.S.

Appellant

Richard Litkowski, for the appellant

Lisa Joyal, for the respondent

Heard: May 24, 2012

On appeal from the conviction entered on May 27, 2008 and
    the sentence imposed on July 9, 2008 by Justice Frank J.C. Newbould of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

Mr. C. S. appeals six convictions of various sexual offences he was
    alleged to have committed against the complainant J.L. in the period 1994 through
    1997, when J.L. was between two and a half and almost four years of age.
He was sentenced to two years imprisonment in
    addition to three years of pre-trial custody, followed by three years of
    probation.

[2]

Despite the fact that the trial judge correctly instructed himself on
    the applicable law, we have concluded that in several ways he failed to
    properly apply that law to the facts of this case.

[3]

The appellant testified and denied all the complainant's allegations.
    Applying the first two branches of the test under
R. v. W. (D.)
,
    [1991] 1 S. C. R. 742, to the appellant's evidence, the trial judge found that
    the appellant was not a credible witness. In coming to that conclusion, he
    relied very heavily on the fact that the appellant's denial of what the complainant
    had said he had done "consisted of one word answers to non-specific
    questions." This observation led the trial judge in turn to conclude that
    the appellant's denials were "rather taciturn and superficial," and
    therefore unworthy of belief.

[4]

We have reviewed the evidence of the appellant, and we note first that
    many of the questions put to him were in fact quite specific and often invited
    one-word answers. Indeed, our view of the appellant's evidence in this case is
    the same view taken by Doherty J.A. of the appellant's evidence in
R. v.
    R.C.
, [2008] O. J. No. 480, at paras. 8 and 9.

[5]

In
R.C.
and in this case the accused testified and answered the
    questions put to him. He was required to do no more. As Justice Doherty
    remarked in
R.C.
, at para. 9:

[The appellant's] failure to offer detail not sought by the
    questions asked cannot provide a reasonable basis for disbelieving the
    appellant's evidence. Counsel examining the appellant in-chief may have chosen,
    for tactical reasons, to avoid detail, leaving it to the cross-examiner to
    extract details. Whatever the merits of that tactic, it cannot be used as a
    ground for disbelieving the evidence of the appellant who simply answered the
    questions put to him by his counsel.

[6]

We are also of the view that the trial judge's rejection of the
    appellant's evidence was flawed by his misapprehension of certain material
    evidence. For example, the trial judge stated that he disbelieved the
    appellant's evidence that J.L.s mother
never
was the one to leave (emphasis
    added) the apartment after the appellant and the mother fought. The appellant
    did not testify to that effect. He testified that he could not recall the
    complainant's mothers leaving the apartment after the fights, but that in any
    event it was he who left the apartment most of the time.

[7]

The trial judge also misapprehended the evidence relating to the
    complainant's allegation at trial that the appellant had touched or rubbed her
    vagina. The complainant made the allegation for the first time at trial, after
    earlier and unequivocally telling the police that the appellant had never
    touched her in this way and after testifying to the same effect at the
    preliminary inquiry. At trial, counsel for the appellant confronted the
    complainant about the contradictory evidence she had given at the preliminary
    inquiry. The exchange was as follows:

Q.      Maybe I'll put it a different way to you. When you told
    the lady judge last time that [C.S.] didn't touch your vagina, were you telling
    the truth?

A.      No, I wasn't.

Q.      And why weren't you telling the truth?

A.      I don't know.

[8]

In the face of this testimony, the trial judge remarked that "[i]t
    is not clear from the transcript of the preliminary that [the complainant] was
    saying that [C.S.] had not touched her vagina. This finding is plainly wrong.

[9]

We need not address the numerous other arguments advanced on behalf of
    the appellant, with one exception. It was improper of the trial judge to ask
    the appellant if he knew of any reason why the complainant would make up the
    things she testified about.

[10]

This
    court has held repeatedly that it is an error to call upon an accused to
    comment on the credibility of his or her accuser.

See, for example,

R. v. L.L
.,
[2009] O.J. No. 2029 (C.A.) at para. 15;
R. v. Rose
, 53 O.R. (3d) 417, at para. 27.  As Simmons J.A.
    noted in
L.L.
,
at para. 16,

such a question creates a serious risk of shifting
    the burden of proof to the accused instead of focusing on the central issue of
    whether the Crown has proved the case against the accused beyond a reasonable
    doubt.

[11]

The
    determination of whether the Crown had met its burden in this case rested in
    the trial judge's findings of credibility, a difficult task, particularly in
    cases such as this. When disbelief is founded on the types of errors we have
    identified, including misapprehension of the evidence, a miscarriage of justice
    may take place if the conviction is allowed to stand.

[12]

For
    these reasons, the appeal is allowed and a new trial ordered. We note, however,
    that the appellant has served all of the custodial term of his sentence and
    most of the ensuing three-year probationary term. It may well be that the Crown
    in the exercise of its discretion will determine that in this case further
    proceedings are not in the best interests of justice.

E. E. Gillese J.A.

G.J. Epstein J.A.

E.
    Ducharme J.A.


